              Case 19-17544-SMG         Doc 170     Filed 05/15/20    Page 1 of 14




                          UNITED STATED BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              FT. LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

In re:
                                                         Case No.: 19-17544-SMG
SEVEN STARS ON THE HUDSON CORP.
                                                         Chapter 11
            Debtor,
_______________________________________/

     REPLY IN SUPPORT OF OBJECTION OF MDG TO DEBTOR’S MOTION TO
        ASSUME UNEXPIRED LEASE OF NONRESIDENTIAL PROPERTY

         MDG Powerline Holdings, LLC (“Landlord”), by and through undersigned counsel,

submits this Reply in support of its Objection to Debtor’s Motion to Assume Unexpired Lease of

Nonresidential Property [ECF No. 164] (the “Objection”) and in opposition to Debtor’s

Response in Further Support of its Motion [ECF No. 168] (the “Response”).

                                PRELIMINARY STATEMENT

         At the outset, it is important to frame the context by which the Motion [ECF No. 129]

(the “Motion to Assume”) comes before the Court. Debtor is seeking to assume the pre-petition

lease it entered into with Landlord on or about November 23, 2015 (the “Lease”).             The

Bankruptcy Code protects landlords by requiring certain conditions be met when a debtor seeks

to assume an unexpired, non-residential lease. Debtor seeks to rewrite those conditions because

it cannot meet them. For the reasons set forth in the Objection, as stated on the record at the

initial hearing on April 29, 2020 and for the additional reasons set forth below, the Motion to

Assume must be denied.

         Under the Lease, Debtor agreed to operate a trampoline park and family fun center in the

Premises under the trade name “Rockin’ Jump.” Debtor is in default of its obligation under

section 6.01 of Lease to use the Premises “for the purposes and under the trade name(s) specified


MIAMI 6912246.6 84482/88966
                                                1
              Case 19-17544-SMG         Doc 170     Filed 05/15/20    Page 2 of 14




in the Basic Lease Provisions, and for no other purposes and under no other trade name

whatsoever . . . ” (emphasis added). The “Basic Lease Provisions” require that the Premises be

operated as a “Rockin’ Jump” trampoline center. See Lease, section 6.01. Further, the Lease

expressly states that “Landlord has entered into this Lease with Tenant in order to obtain for the

benefit of the entire Property the unique attraction of [Debtor’s] trade name as specified in the

Basic Lease Provisions . . .” See Lease, section 10.01(a) (emphasis added). Debtor cannot cure

this default, and contrary to Debtor’s assertions in the Response, section 365 of the Bankruptcy

Code bars the assumption of the Lease under such circumstances.

        Debtor also is in monetary default of its rental obligations under the Lease. Debtor

argues that either the force majeure clause of the Lease or an equitable doctrine excuses its non-

payment of rent. In fact, the opposite is true. First, under the Bankruptcy Code, a debtor must

either cure all defaults at the time of assumption or provide adequate assurance that all defaults

will be promptly cured. See 11 U.S.C. § 365(b)(1)(A). Second, as explained below, applicable

non-bankruptcy law does not excuse performance by Debtor. No equitable doctrine applies to

change that fact.

        Accordingly, Landlord respectfully requests that this Court deny the Motion to Assume

and order the rejection of the Lease.

                                         ARGUMENT

        Debtor makes two separate arguments in its Response as to why the Objection should be

denied and the Motion to Assume granted. First, it argues that 365(b)(1) does not require “literal

compliance” with the Lease and, therefore, its failure to operate as “Rockin’ Jump” franchise

does not prevent assumption of the Lease. Second, Debtor argues that there is no monetary

default under the Lease because (a) an alleged force majeure event excuses the rent obligation,



MIAMI 6912246.6 84482/88966
                                                2
              Case 19-17544-SMG         Doc 170      Filed 05/15/20   Page 3 of 14




and (b) enforcement of the rental obligation during the alleged force majeure event should be

“rejected” on equitable grounds. Respectfully, neither argument posited by Debtor survives

scrutiny.

    I.      Debtor is in Default of its Franchise Obligation under the Lease and
            is Barred from Assuming the Lease

         Debtor concedes that it is in default of its obligation to operate the Premises as a

“Rockin’ Jump” trampoline park under section 6.01 of the Lease. See Response, p. 4. For the

reasons explained in the Objection, Debtor is barred from assuming the Lease under section 365

of the Bankruptcy Code due to that default. In the Response, however, Debtor has attempted to

argue that its failure to operate as a “Rockin’ Jump” is a default that may be excused in

connection with the assumption of the Lease. Debtor is wrong.

         When a “[d]ebtor brings [a] Motion to assume the Lease pursuant to 11 U.S.C. § 365,

[d]ebtor has the burden of proving that the lease is one subject to assumption and that all

requirements for assumption have been met.” In re 8800 LLC, No. 2:18-BK-17263-RK, 2019

WL 268577, at *18 (Bankr. C.D. Cal. Jan. 18, 2019) (citation and quotation marks omitted).

Assumption of the Lease requires curing of all defaults (including monetary defaults) at the time

of such assumption. See In re Embers 86th Street, Inc., 184 B.R. 892, 896 (Bankr. S.D.N.Y.

1995) (“[c]uring requires payment of all rental arrearages and other money obligations at the

time the lease is assumed”) (emphasis added); see also In re R.H. Neil, Inc., 58 B.R. 969, 971

(Bankr. S.D.N.Y. 1986) (“Adequate assurance of a prompt cure requires that there be a firm

commitment to make all payments and at least a reasonably demonstrable capability to do so.”);

In re Eagle Creek Subdivision, LLC, 397 B.R. 758, 765 (Bankr. E.D.N.C. 2008) (Section

“365(b)(1) precludes the debtor from assuming the contracts at issue because it committed a non-

monetary and material default that it cannot cure.”).


MIAMI 6912246.6 84482/88966
                                                 3
              Case 19-17544-SMG        Doc 170      Filed 05/15/20    Page 4 of 14




        Where a lease obligates a debtor to operate leased premises under a particular franchise,

the debtor must be able to operate the premises under such franchise and assume the applicable

franchise agreement in order to assume such lease under section 365. See e.g., In re Szenda, 406

B.R. 574, 582 (Bankr. D. Mass. 2009) (finding that the debtor’s motion to assume a lease

agreement must be denied unless the debtor seeks approval for the assumption of a franchise

agreement relating to the leased premises); In re Ok Kwi Lynn Candles, Inc., 75 B.R. 97, 101

(Bankr. N.D. Ohio 1987) (holding that because the debtor was in default of its obligations under

a franchise agreement and had failed to cure or offer adequate assurance that it could cure this

default, the debtor could not assume the lease pursuant to 11 U.S.C. § 365(b)(1)); In Matter of

Gretter Autoland, Inc., No. 14-02831-ALS11, 2015 WL 4915802, at *4 (Bankr. S.D. Iowa Aug.

17, 2015) (denying debtor’s motion to assume and assign the lease where debtor failed to obtain

approval of the assumption of the franchise agreements). See generally, In re Memphis-Friday’s

Assocs., 88 B.R. 830, 842 (Bankr. W.D. Tenn. 1988) (denying Debtor’s motion to assume

where, inter alia, “sufficient evidence exist[ed] of the Debtor’s defaults in the franchise

agreement and of the Debtor’s lack of proof on curing those defaults [and] the reality is that

adequate assurance of future performance of the franchise cannot be offered by this Debtor.”).

        In In re FPSDA I, LLC, 450 B.R. 392 (Bankr.E.D.N.Y.2011), the debtor’s leases only

permitted the debtor to operate the leased premises as a “Baskin-Robbins” or “Dunkin’ Donuts,”

pursuant to applicable franchise agreements. 450 B.R. at 395. The court recognized that the

objecting creditor “would not have signed a lease with [the] debtor had that debtor not

simultaneously signed a franchise agreement with the [franchisor] to operate a Dunkin’ Donuts

and/or Baskin-Robbins franchise on the leased premises.” Id. at 395. The FPSDA I court

therefore held that unless the debtor assumed the applicable franchise agreements and operated



MIAMI 6912246.6 84482/88966
                                                4
              Case 19-17544-SMG         Doc 170      Filed 05/15/20    Page 5 of 14




the leased premises as a “Baskin-Robbins” or “Dunkin’ Donuts” as required under its leases, it

would be unable to assume such leases under section 365. Id. at 398.

        Here, just as the objecting creditor in FPSDA I, Landlord would not have entered into the

Lease but for Debtor’s obligation to operate the Premises as a “Rockin’ Jump” pursuant to a

“Rockin’ Jump” franchise agreement. See Lease, sections 6.01 and 10.01. Debtor has already

expressly rejected the “Rockin’ Jump” franchise agreement and plainly cannot operate the

Premises as a “Rockin’ Jump” as required under the Lease. Accordingly, Debtor may not

assume the Lease under section 365.

        The arguments Debtor makes in the Response do not compel a different result.

        First, Debtor argues that failure to operate as a “Rockin’ Jump” is permissible because it

need not be in “literal compliance” with the Lease in order to assume it. Debtor cites a Third

Circuit decision for the proposition that Debtor need not be in “literal compliance with all lease

provisions” to demonstrate adequate assurance of future performance. Response, p. 4 (citing In

re Joshua Slocum Ltd., 922 F.2d 1081 (3d Cir. 1990)). But, the Third Circuit’s holding is not

nearly as broad as Debtor suggests. In fact, the court held that only “insubstantial disruptions in,

inter alia, tenant mix, and insubstantial breaches in other leases or agreements” are typically

allowed by courts. Id. at 1090 (emphasis added). There can be no dispute that the failure to

operate as a “Rockin’ Jump” trampoline center is not “insubstantial.” Section 6.01 of the Lease

requires that Debtor operate as a “Rockin’ Jump” franchise and for no other purposes and under

no other trade name whatsoever. See Lease, section 6.01. Moreover, the Lease expressly states

that “Landlord has entered into this Lease with Tenant in order to obtain for the benefit of the

entire Property the unique attraction of [Debtor’s] trade name as specified in the Basic Lease

Provisions . . .” See Lease, section 10.01(a) (emphasis added). Just as in Joshua Slocum, the



MIAMI 6912246.6 84482/88966
                                                 5
               Case 19-17544-SMG        Doc 170      Filed 05/15/20     Page 6 of 14




requirement to operate as a “Rockin’ Jump” was “intended to benefit both the landlord and the

tenant [and] was negotiated at arms length to accommodate the commercial expectations of the

parties.” Joshua Slocum, 922 F.2d at 1092. In addition, rather than seeking to assign the Lease

like the debtor in Joshua Slocum, in this instance Debtor is seeking to assume the Lease for its

own benefit.

        Second, Debtor argues that courts may take a “less stringent” view of adequate assurance

of future performance in non-shopping center cases. Response, p 4. However, here, too, the

cases relied upon by Debtor fail to support its argument. Debtor cites Rockland Center Assocs.

V. TSW Stores of Nanuet, Inc. (In re TSW Stores of Nanuet, Inc.), 34 B.R. 299, 307 (Bankr.

S.D.N.Y. 1983), but the court in that case limited permitted deviations in performance to those

that “would not violate the express terms of the lease” in the context of the assignment of the

lease to a third party. Id. at 306. Again, in this instance, Debtor is seeking to assume the Lease,

but in doing so, rewrite a significant, material, bargained-for provision that requires it to operate

as a “Rockin’ Jump.” As stated above, Debtor concedes that it is in default of the express term

of the Lease obligating Debtor to operate the Premises as a “Rockin’ Jump” and there is no basis

under the Bankruptcy Code for Debtor to say “it changed its mind” about agreeing to operate as

a “Rockin’ Jump.” And, as explained in Joshua Slocum, “even if the [property] were not a

shopping center, the bankruptcy court’s authority to excise [a term] of the lease is questionable.”

922 F.2d at 1091.

        Similarly, Debtor’s reliance upon In re Vista VI, Inc., 35 B.R. 564 (N.D. OH 1983) to

support its argument that the Court can ignore the language of 365(b)(1) is misplaced. In that

case, the court conducted a careful “balancing [of] the equities” which ultimately weighed in the

debtor’s favor only because the debtor “ha[d] a real possibility of meeting its obligations to its



MIAMI 6912246.6 84482/88966
                                                 6
              Case 19-17544-SMG           Doc 170     Filed 05/15/20   Page 7 of 14




creditors,” and “no real harm to [the objecting creditor]” was expected. Id. at 567-68. Those

facts simply do not exist here. As explained below, Debtor is in default in payment of two

months’ rent under the Lease and has provided no indication, let alone, assurance, that it has the

capability of making such payments. Moreover, Debtor’s inability to operate the Premises as a

“Rockin’ Jump” represents a clear harm to Landlord’s ability to realize the benefit of its bargain

under the Lease.

        Third, Debtor stretches its argument to suggest that requirements in the Lease are more

important outside of bankruptcy than inside of bankruptcy when seeking to assume the Lease.

See Response, p. 5. Neither of the cases relied upon by Debtor support its argument. In In re

Martin Paint Stores, the court’s decision to excuse the debtor from its obligation to comply with

a use provision under its lease and allow such debtor to assume and assign such lease was

predicated on the fact that the debtor would then be able to cure its lease defaults and the

objecting creditor would have no further pecuniary injuries. See In re Martin Paint Stores, 199

B.R. 258, 263 (Bankr. S.D.N.Y. 1996). Again, here, Debtor is not even remotely hinting that it

will cure the monetary defaults that have occurred post-petition. Once again, this is not a

situation where Debtor is seeking to assign the Lease, but rather assume it for its own benefit.

        In In re Tobago Bay Trading, the court held that a use clause in a lease which prohibited

liquidation sales by the debtor related to the “insolvency or financial condition” of the debtor and

was not to be enforced. See In re Tobago Bay Trading Co., 112 B.R. 463, 467 (Bankr. N.D.

Georgia 1990). This case has no applicability to Debtor’s situation and addressed whether a

shopping center tenant could be permitted to hold a liquidation sale notwithstanding a provision

restricting such sales in its underlying lease.




MIAMI 6912246.6 84482/88966
                                                  7
                Case 19-17544-SMG        Doc 170      Filed 05/15/20   Page 8 of 14




          Fourth, Debtor contends that Landlord’s actions (and inaction) with respect to the

“Rockin’ Jump” franchise shows that the provision under the Lease obligating Debtor to operate

the Premises as a “Rockin’ Jump” lacks materiality. Response, p. 6. However, Debtor fails to

cite any caselaw to support its argument that the actions or (inaction) of Landlord should weigh

on the analysis of the materiality of such provision. A provision in a lease is material if “it goes

to the very essence of the contract, i.e., the bargained for exchange.” Joshua Slocum, 922 F.2d at

1092. The Lease is unequivocal that Debtor use the Premises “solely” under the “Rockin’ Jump”

trade name and that Landlord entered the Lease “in order to obtain for the benefit of the entire

Property the unique attraction of [the Rockin’ Jump] trade name . . .” See Lease, sections 6.01

and 10.01. Further, such provision is of paramount importance to Debtor’s ability to perform its

financial covenants under the Lease. Debtor’s conceded breach of such material provision of the

Lease is a material default which precludes assumption of the Lease under section 365.

    II.        Neither the Force Majeure Clause Nor an Equitable Doctrine Excuses Debtor’s
               Monetary Default of its Rental Obligations Under the Lease

          The Lease’s force majeure clause does not excuse Debtor’s rental obligation. Rather, the

force majeure clause specifies: “This section shall not excuse any rental obligations, nor delay

the Rental Commencement Date for any time period in excess of thirty (30) days.” Lease,

section 20.14(b) (emphasis added).

          In an attempt to evade the clear language of the Lease, Debtor now asks this Court to

discharge its clear duty to pay rent on the grounds of “temporary commercial impracticality or

impossibility” or unconscionability. Neither doctrine applies.

          i.      Commercial Impracticability or Impossibility

          Commercial impracticability or impossibility “is a defense to nonperformance and refers

to situations where the purpose for which the contract was made has become impossible to


MIAMI 6912246.6 84482/88966
                                                  8
              Case 19-17544-SMG        Doc 170      Filed 05/15/20    Page 9 of 14




perform.” Spring Lake NC, LLC v. Figueroa, 104 So.3d 1211, 1216 (Fla. 2d DCA 2012).

Florida courts have long held that “simple inability to pay does not create an impossibility or

impracticality which excuses a party’s performance of his contractual allegations.” LSREF2

Baron, LLC v. Beemer & Assocs. XVII, L.C., No. 3:10-CV-577-J-32JBT, 2011 WL 6838163, at

*4 (M.D. Fla. Dec. 29, 2011) (holding that the “defense of commercial impracticability does not

apply” because “an economic downturn, even one as drastic and severe as the recent recession, is

not the type of unanticipated circumstance that would relieve sophisticated business entities from

their contractual obligations.”); see also, Ferguson v. Ferguson, 54 So.3d 553, 556 (Fla. 3d DCA

2011) (“Economic downturns and other market shifts do not truly constitute unanticipated

circumstances in a market-based economy.”).

        In Lantino v. Clay LLC, No. 1:18-CV-12247 (SDA), 2020 WL 2239957, at *3 (S.D.N.Y.

May 8, 2020), the Southern District of New York rejected Defendants’ argument that payment of

a judgment was excused on impossibility grounds as a result of COVID-19. The court noted that

under New York law (just as is the case in Florida), “where impossibility or difficulty of

performance is occasioned only by financial difficulty or economic hardship, even to the extent

of insolvency or bankruptcy, performance of a contract is not excused.” Id. The court further

found that it was “undisputed that Defendants [were] in default under the [Agreement]

because they “failed to make a payment when due.” Id. The court held: “At best, Defendants

have established financial difficulties arising out of the COVID-19 pandemic and the PAUSE

Executive Order that adversely affected their ability to make the payments called for under the

Settlement Agreement. As such, Defendants’ performance under the Settlement Agreement is

not excused.” Id.




MIAMI 6912246.6 84482/88966
                                                9
              Case 19-17544-SMG        Doc 170       Filed 05/15/20    Page 10 of 14




        The same is true here. It is undisputed that Debtor is in monetary default under the Lease

for failing to pay rent. While Debtor may have financial difficulties arising out of the COVID-

19 pandemic and executive order, economic hardship does not excuse its rental obligations under

the Lease. See id.

        ii.     Unconscionability

        Debtor’s unconscionability claim fares no better. Under Florida law, for a court to find a

contract unconscionable, “evidence must be adduced to demonstrate that the contractual

provision ‘is both procedurally and substantively unconscionable.’” In re TOUSA, Inc., 503

B.R. 499, 507 (Bankr. S.D. Fla. 2014) (citing Gainesville Health Care Ctr., Inc. v. Weston, 857

So.2d 278, 284 (Fla. 1st DCA 2003)).          “The procedural component of unconscionability

concerns the manner in which the contract was entered. It involves consideration of facts such as

the relative bargaining power of the parties and their ability to understand the contract terms.”

Id. (citing Orkin Exterminating Co. v. Petsch, 872 So.2d 259, 265 (Fla. 2nd DCA 2004)).

Substantive unconscionability requires a determination that the terms are so “outrageously

unfair” as to shock the “judicial conscience.” Id. (citing Weston, 857 So.2d at 285).

        In In re TOUSA, Inc. the court rejected the debtor’s claim that a term was

unconscionable, stating that, “[w]hile [Debtor] is understandably unhappy that its equitable relief

options are limited, [Debtor] voluntarily agreed to the [contractual] Provision. No provision of

Florida law operates to limit the parties’ contractual agreement.” 503 B.R. at 507.

        Such is the case here, as well. Debtor, a sophisticated commercial party, voluntarily

agreed to carve out its rental obligations from the force majeure clause. Indeed, as evidence of

the parties’ equal bargaining power, Debtor averred: “[Debtor] declares that [Debtor] has read

and understands all parts of this Lease. In the construction and interpretation of the terms of this



MIAMI 6912246.6 84482/88966
                                                10
             Case 19-17544-SMG          Doc 170       Filed 05/15/20   Page 11 of 14




Lease, the principle that a document is to be construed most strictly against the party who

prepared the same shall not be applied, it being agreed that both parties hereto have participated

in the preparation of the final form of this Lease.” Lease, section 20.24. Debtor cannot now

reasonable contend that the carve-out provision is procedurally unconscionable.

        Nor is the Lease substantively unconscionable. An unconscionable contract is defined by

Florida courts as one that “no man in his senses and not under delusion would make on the one

hand, and as no honest and fair man would accept on the other.” Belcher v. Kier, 558 So. 2d

1039, 1044 (Fla. 2d DCA 1990). The carve-out of rental obligations from a force majeure clause

is a commonplace lease provision that does not shock the “judicial conscience.” See generally

Weston, 857 So.2d at 285.

        Here, Landlord and Debtor contracted to exclude payment of rent from the force majeure

clause. “It is not the function of the courts to ‘rewrite a contract or interfere with the freedom of

contract or substitute their judgment for that of the parties thereto in order to relieve one of the

parties from the apparent hardship of an improvident bargain.’” Marriott Corp. v. Dasta Const.

Co., 26 F.3d 1057, 1068 (11th Cir. 1994) (citing and quoting Steiner v. Physicians Protective

Trust Fund, 388 So.2d 1064, 1066 (Fla. 3d DCA 1980)). Because the force majeure clause

specifically carves out rental obligations, Debtor is in default of the Lease and its Motion must

be denied.

        Even setting aside the clear carve-out language of the force majeure clause, Debtor’s

monetary defaults under the Lease are still not covered by the force majeure clause.

        A “claim of force majeure is equivalent to an affirmative defense and the party relying on

a force majeure clause bears the burden of proof.” In re Flying Cow Ranch HC, LLC, No. 18-

12681-BKC-MAM, 2018 WL 7500475, at *2 (Bankr. S.D. Fla. June 22, 2018). “Force majeure



MIAMI 6912246.6 84482/88966
                                                 11
             Case 19-17544-SMG         Doc 170      Filed 05/15/20   Page 12 of 14




clauses are typically narrowly construed, and will generally only excuse a party’s

nonperformance if the event that caused the party’s nonperformance is specifically identified.”

ARHC NVWELFL01, LLC v. Chatsworth at Wellington Green, LLC, No. 18-80712, 2019 WL

4694146, at *3 (S.D. Fla. Feb. 5, 2019) (citations omitted). Florida courts generally interpret

force majeure clauses with catch-all language to capture only unlisted events that are similar to

the listed events. See, e.g., Snavely Siesta Assocs., LLC v. Senker, 34 So. 3d 813, 817–18 (Fla.

2d DCA 2010) (finding that force majeure provision was “tether[ed] to a [specific] phrase”

which provided “a nonexhaustive list of possible examples” and the party’s nonperformance did

not fall within that list); Cartan Tours, Inc. v. ESA Services, Inc. 833 So. 2d 873, 875 (Fla. 4th

DCA 2003) (refusing to enforce a force majeure clause because the phrase “affecting the ability

of the Olympic Games to be held” in the clause was ambiguous as it related to September 11,

2001 terrorist attacks); Home Devco/Tivoli Isles LLC v. Silver, 26 So. 3d 718, 723 (Fla. 4th

DCA 2010) (finding that cause of default was not similar to the specific language in force

majeure clause and therefore, did not excuse nonperformance).

        Here, the Lease’s force majeure clause provides that if Debtor “is delayed in performing

any obligation” by “any cause beyond the reasonable control of the party required to perform

such obligation, the time period for performing such obligation shall be extended by a period of

time equal to the period of the delay.” Lease, section 20.14(a). The clause specifically defines a

cause as “beyond the reasonable control of a party” when “such cause would affect any person

similarly situated (such as a power outage, labor strike or truckers’ strike).” Id. But the Lease

explicitly excludes from the force majeure clause causes that are not “beyond the reasonable

control of such party when peculiar to such party (such as financial inability or ordering

materials requiring a long lead time).” Lease, section 20.14(a) (emphasis added).



MIAMI 6912246.6 84482/88966
                                               12
               Case 19-17544-SMG       Doc 170      Filed 05/15/20   Page 13 of 14




           Here, Debtor’s financial inability to pay rent arises because of its own financial

instability, which—as is detailed in Landlord’s Objection—began well before the pandemic

started.     A solvent commercial tenant would have the ability to avoid default during the

pandemic, rendering this cause as peculiar to Debtor, and therefore explicitly excluded from the

force majeure clause.

           Because Debtor cannot prove that the force majeure clause applies to its failure to

perform under the Lease, this claim should be denied.

                                         CONCLUSION

           For the reasons stated above and set forth in Landlord’s Objection [ECF No. 164],

Landlord respectfully requests that this Court deny Debtor’s Motion and order the rejection of

the Lease.

           Dated: May 15, 2020
                                                     Respectfully submitted,

                                                     BILZIN SUMBERG BAENA
                                                     PRICE & AXELROD LLP
                                                     Counsel for MDG Powerline Holdings, LLC
                                                     1450 Brickell Avenue, 23rd Floor
                                                     Miami, Florida 33131
                                                     (305) 374-7580

                                                     By:    /s/ Jay M. Sakalo
                                                            Jay M. Sakalo
                                                            Fla. Bar No. 156310




MIAMI 6912246.6 84482/88966
                                               13
             Case 19-17544-SMG        Doc 170      Filed 05/15/20       Page 14 of 14




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF Notice of Electronic Filing to all Parties appearing in this case who are registered to

receive electronic noticing in this case via CM/ECF on this 15th day of May, 2020.


                                            By:     /s/ Jay M. Sakalo
                                                    Jay M. Sakalo




MIAMI 6912246.6 84482/88966
                                              14
